COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00456-CV


BRYAN L. WALTER                                                  APPELLANT

                                      V.

LISA NICHOLS AND TRACY                                           APPELLEES
GRAVES


                                  ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

      On February 24, 2012, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal informed the court that

payment arrangements had not been made to pay for the clerk’s record as

required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.

35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution



      1
      See Tex. R. App. P. 47.4.
unless appellant, within fifteen days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Because appellant has not provided this court with proof of payment for the

clerk’s record, it is the opinion of the court that the appeal should be dismissed

for want of prosecution. Accordingly, we dismiss the appeal. See Tex. R. App.

P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 5, 2012




                                     2